                                                                     ' -- -·•=======;:;
                                                                      , liSt,C SDNY
                                                                        iJOCJMENT
UNITED STATES DISTRICT COURT                                            E LECTRO NICALLY FlLED
SOUTHERN DISTRICT OF NEW YORK                                         DOCIJ,
----------------------------- X                                       DATE FifEQ,,12 - /Q ,.
KEURIG GREEN MOUNTAIN, INC. ,

                      Plaintiff,                            18-cv-0095 (LAK)

 V.


GLOBAL BARISTAS U.S., LLC and
GLOBAL BARISTAS, LLC,,

                      Defendants.
----------------------------- X


                                            ORDER

                 By a letter dated November 12, 2018, defendants' counsel notified the Court that
this action is stayed pursuant to Bankruptcy Code Section 362.

                Accordingly, the Clerk of Court shall move this case to my suspense docket and
close it for administrative purposes.



Dated: March 10, 2020

                                                                     Lewis . pl
                                                                 United States District Court
